N EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Ms. Whitney Remily on February 24, 2021.
The application has been amended as follows:
	Claims 4-9 have been cancelled.
REASONS FOR ALLOWANCE
       	The following is an examiner's statement of reasons for allowance: 
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 4-9, and 10-13 are pending.  
Claims 1 and 4-9 are withdrawn from consideration.  
If originally presented, new claims 12-13 would have been included with the Group I invention.    
Based upon the response filed February 1, 2021, the rejections based upon 35 U.S.C. 112(b) and 35 U.S.C. 103 based upon Yamamoto et al. (U.S. Patent Application Publication 2017/0190697) are withdrawn.
Claims 10-13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 1, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 4-9, directed to the invention(s) of GROUP II-IV do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between GROUPS I and V, as set forth in the Office action mailed on August 31, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1 and 10-13 are allowed.
Non-elected claims 4-9 have been cancelled.
The changes made by Examiner’s Amendment are editorial in nature.  The changes are not made to avoid any possible rejections based upon prior art.
The Information Disclosure Statement filed January 5, 2021 has been considered.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zinna Northington Davis whose telephone number is 571-272-0682.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shaojia Jiang can be reached on 571-272-0627.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                         

                                                   /Zinna Northington Davis/
                                                  /Zinna Northington Davis/                                              Primary Examiner, Art Unit 1625                                                                                                                                                                                                        
Znd
02.24.2021